                      Case 19-14235-LMI        Doc 29    Filed 05/15/19    Page 1 of 2



                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

       In Re:
       NICOLE A WILLIAMS                                       CASE No. 19-14235-LMI

              Debtor                                                 CHAPTER 13
_________________________/

                                       OBJECTION TO CLAIM

                                   IMPORTANT NOTICE TO CREDITOR:
                                  THIS IS AN OBJECTION TO YOUR CLAIM

            This objection seeks either to disallow or reduce the amount or change the priority status of the
     claim filed by you or on your behalf. Please read this objection carefully to identify which claim is
     objected to and what disposition of your claim is recommended.

            If you disagree with the objection or the recommended treatment, you must file a written
     response WITHIN 30 DAYS from the date of service of this objection, explaining why your claim should
     be allowed as presently filed, and you must serve a copy to the undersigned [attorney][trustee] OR YOUR
     CLAIM MAY BE DISPOSED OF IN ACCORDANCE WITH THE RECOMMENDATION IN THIS
     OBJECTION.

            If your entire claim is objected to and this is a chapter 11 case, you will not have the right to vote
     to accept or reject any proposed plan of reorganization until the objection is resolved, unless you request
     an order pursuant to Bankruptcy Rule
     3018(a) temporarily allowing your claim for voting purposes.

            The written response must contain the case name, case number, and must be filed with the Clerk
     of the United States Bankruptcy Court.

            Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1, the debtor(s) objects to the following
     claims filed in this case.

            Claim Name of Claimant Amount of Claim Basis for Objection and Recommended Disposition
            8 U.S. Bank Trust National Association,
             as Trustee of Cabana Series III Trust
                                      $89,810.44    On 04/30/2019 this creditor filed a proof of claim
                                                    In the amount of $89,810.44 secured claim and arrears
                                                    in the amount of $17,682.70.
                                                    Debtor objects to this proof of claim as debtor is
                                                    working on a loan modification and is currently making
                  Case 19-14235-LMI         Doc 29     Filed 05/15/19     Page 2 of 2



                                                       modification trial payments to creditor.

                                                       Therefore, should be allow as file with no arrears and
                                                       will continue direct payments outside of this bankruptcy
                                                       chapter 13 plan.



       *Notwithstanding the requirements of Bankruptcy Rule 3007, up to five objections to claim may be
included in one pleading. (See Local Rule 3007-1(C)).



                                                                                            /s/Luis A Torrens
                                                                  Attorney for Debtor(s) Luis A Torrens, ESQ
                                                                               Address: 8045 NW 155th Street
                                                                                      Miami Lakes, FL 33016
                                                                                    Telephone: 305-364-4848
                                                                                           Fax: 305-356-7167
                                                                                       Florida Bar No.:29756
                                                                                 email:Luis@torrenslaw.com


  The party filing this objection to claim must file a certificate of service in accordance with
Local Rule 2002-1(F).
